Citation Nr: 1704719	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  11-11 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a right ankle disability.  

3.  Entitlement to service connection for a left ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1957 to April 1960.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio, that denied service connection for a psychiatric disorder, to include PTSD (listed as a bipolar disorder).  As there are multiple other psychiatric diagnoses of record, the Board finds that it is more appropriate to characterize the claim broadly as one of entitlement to service connection for a psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  By this decision, the RO also denied service connection for a right ankle disability (listed as a right ankle fracture) and for a left ankle disability (listed as a left ankle fracture).  

The Veteran was scheduled for a Board videoconference hearing in February 2017.  There is a notation in the record that he did not appear for the hearing.  Following a February 2017 pre-hearing teleconference, the Veteran's representative submitted a written statement requesting that the Veteran's appeal be advanced on the docket and remanded for VA examinations.  The Veteran's representative also waived the right to an Informal Hearing Presentation.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2016).  

The issues have been recharacterized to comport with the evidence of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran contends that he has a psychiatric disorder, to include PTSD, as well as a right ankle disability and a left ankle disability, that are all related to service.  He specifically maintains that his psychiatric disorder, to include PTSD, began during service.  The Veteran also reports that he suffered right ankle and left ankle injuries, including fractures, during service.  He indicates that he fractured his right ankle in a parachute training jump in April 1958 and that he was admitted to the hospital at Fort Campbell in Kentucky.  The Veteran asserts that he has suffered bilateral ankle pain and weakness since his period of service.  

The Veteran is competent to report having psychiatric problems, right ankle problems, and left ankle problems during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran served on active duty in the Army from July 1957 to April 1960.  His service personnel records show that he was not awarded decorations evidencing combat.  The Veteran's DD Form 2014 indicates that he received decorations including a Parachutist Badge.  

In October 2016, the RO requested that the National Personnel Records Center (NPRC) provide inpatient clinical records for the Veteran's claimed right ankle injury during the period from April 1958 to December 1958 from the Army Hospital at Fort Campbell in Kentucky.  An October 2016 response indicated that most Army clinical records prior to 1960 were filed with the service treatment records in the Official Military Personnel File which appeared to be lost in the 1973 fire at the NPRC.  

The Veteran's service treatment records do not show treatment for any psychiatric problems.  Such records do show treatment for right ankle problems on multiple occasions, and include references to possible left ankle problems.  

A May 1959 treatment entry notes that the Veteran reported that he inverted his right ankle playing baseball.  The examiner indicated that the Veteran had swelling and tenderness over the right lateral malleolus.  There was a notation that an x-ray was ordered.  A subsequent May 1959 entry, on that same day, notes that the x-ray was negative.  The assessment was an inversion sprain of the right ankle.  Another May 1959 entry, also on the same day, relates an assessment of a sprain of the right ankle with an acute inversion.  

A May 1959 treatment report, the next day, indicates that the Veteran reported that he always had weakness in his ankles.  He stated that while running toward a base playing ball, he inverted his right ankle.  The impression was a right ankle strain, acute inversion.  

A May 1959 hospital report notes that the Veteran was admitted to the orthopedic service at the Army Hospital at Fort Campbell in Kentucky with a chief complaint of pain in the right ankle.  The Veteran reported that he always had weakness of his ankles.  He stated that while playing baseball, he was running towards a base and inverted the "left" ankle.  He stated that he developed immediate pain and went to his dispensary.  The diagnosis was sprain, acute, inversion, ankle, right.  There was a notation that the injury was incurred in the line of duty.  

A subsequent may 1959 radiological report indicates that there was rather marked soft tissue swelling in the vicinity of the right lateral malleolus, and that no fracture was demonstrated.  

On a medical history form at the time of the March 1960 separation examination, the reviewing examiner stated that the Veteran was hospitalized for a sprained "left" ankle in "July 1959" at Fort Campbell in Kentucky.  The reviewing examiner stated that there was no sequela.  The objective March 1960 separation examination report includes notations that the Veteran's feet and lower extremities were normal.  

Post-service VA treatment records show treatment for variously diagnosed psychiatric problems including a bipolar disorder; a depressive disorder; a major depressive disorder; a cognitive disorder, not otherwise specified; an anxiety disorder; and for PTSD.  Such records also show treatment for right ankle problems, but do not specifically show treatment for left ankle problems.  

The Board notes that pursuant to VA treatment records, the Veteran reported that he was a victim of sexual trauma while he was in the military.  For example, a December 2010 VA treatment entry notes that the Veteran reported that he was sexually assaulted by men in the military multiple times and that he eventually fought back.  The diagnosis, at that time, was a bipolar disorder.  

A December 2015 VA treatment entry notes that the Veteran reported that he was a victim of sexual trauma while in the military.  The examiner indicated that the Veteran's screens for depression, military sexual trauma, and PTSD were all positive.  

The Veteran was not afforded a VA examination as to his claim for entitlement to service connection for a psychiatric disorder, to include PTSD.  

A June 2010 VA orthopedic examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that he had ankle sprains in 1959.  He stated that over the years, he would have some pain and occasional weak feelings in his ankles.  He indicated that he suffered a new injury to his right ankle when he twisted it and suffered a bimalleolar fracture, and was treated with an open reduction and internal fixation in 2009.  It was noted that a lateral plate and screws were removed in January 2010.  The Veteran maintained that he mostly had right ankle pain with some numbness and tingling around the surgical site.  He reported that he still suffered from left ankle pain, laterally, and that he would occasionally have swelling and giving way in both ankles.  

The diagnoses were postoperative bimalleolar fracture of the right ankle, and a normal examination of the left ankle.  The examiner indicated that based on his examination and review of the record, the Veteran's right ankle fracture was a new injury and that such was not related to service.  The examiner stated that, secondly, no residual from the left ankle sprain could be found on the examination.  

The Board observes that the examiner did not specifically address the Veteran's reports of right and left ankle problems during service and since service, to include his reports of parachute injuries.  See Davidson, 581 F.3d at 1313.  Additionally, although the examiner diagnosed a postoperative bimalleolar fracture of the right ankle, it is unclear from the record whether there are any other current right ankle diagnoses.  For example, an April 2010 VA treatment entry relates an assessment that includes right ankle pain.  

The Board finds that the Veteran has not been afforded VA examinations, with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims file, as to his claims for service connection for a psychiatric disorder, to include PTSD, and for right ankle and left ankle disabilities.  Such examinations must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Additionally, the Board notes that the Veteran was not provided notice regarding PTSD claims based on in-service personal assault or harassment in accordance with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) and 38 C.F.R. § 3.304(f)(5).  

The Board observes that the when a Veteran's claim for service connection for psychiatric disorder is based, at least in part, on a purported in-service personal assault, VA has a heightened notification obligation whereby it must (1) notify him of alternative forms of evidence that may serve to corroborate his account, to include the opinion of a medical professional, (2) suggest other potential sources of evidence, and (3) assist the Veteran submit evidence from alternative sources by providing additional time for such submission after an adequate notice letter has been provided.  See 38 C.F.R. § 3.304(f)(5); see also Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011); Gallegos v. Peake, 22 Vet. App. 329 (2008).  

The Board observes that the RO has not specifically sent a duty to assist letter as to a claim for service connection for a psychiatric disorder, to include PTSD, related to a personal assault.  Therefore, the RO must send the Veteran an appropriate development letter.  

Accordingly, the case is REMANDED for the following actions:  

1.  Send the Veteran a notification letter informing him of the information and evidence required to substantiate psychiatric, to include PTSD, claims based on in-service personal assault or harassment in accordance with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) and 38 C.F.R. § 3.304(f)(5).  In particular, the notice must advise the Veteran that evidence from sources other than his service records and evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.  He should also be requested to provide additional details regarding his reported in-service stressor(s).  

2.  Ask the Veteran to identify all medical providers who have treated him for psychiatric problems, right ankle problems, and left ankle problems since September 2016.  After receiving this information and any necessary releases, obtain copies of the medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptomatology regarding his claimed psychiatric disorder, to include PTSD; right ankle disability; and left ankle disability.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine if he meets the criteria for a diagnosis of PTSD or any other psychiatric disorder.  The entire claims file, including all electronic files, must be reviewed by the examiner.  

The examiner is asked to determine if the Veteran currently meets (or met at any time during the pendency of this appeal, even if currently resolved) the diagnostic criteria for a diagnosis of PTSD or any other psychiatric disorder.  If so, please state whether the diagnosis is related, at least as likely as not, to a military sexual trauma.  The examiner must clearly identify each psychiatric disorder found to be present (to include a bipolar disorder; a depressive disorder; a major depressive disorder; a cognitive disorder, not otherwise specified; an anxiety disorder, etc.). 

If the examiner finds the Veteran currently does not, and did not at any time during the course of the appeal, meet the diagnostic criteria for a diagnosis of PTSD, or any other psychiatric diagnosis, the examiner must explain why the current diagnoses of PTSD, or any other psychiatric diagnoses, reflected in the record during the course of the appeal, are not valid diagnoses.  

The examiner must opine as to whether it is at least as likely as not that any currently diagnosed psychiatric disorders (to include a bipolar disorder; a depressive disorder; a major depressive disorder; a cognitive disorder, not otherwise specified; an anxiety disorder, etc.), either commenced during or are otherwise etiologically related to the Veteran's period of service.  

The examiner must also specifically acknowledge and discuss any reports by the Veteran of psychiatric problems during service and since service and the positive PTSD screens.  The examination report must include a complete rationale for all opinions expressed.  

5.  Schedule the Veteran for an appropriate VA examination to determine the onset and etiology of his claimed right ankle disability and left ankle disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current right ankle and left ankle disabilities.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any currently diagnosed right ankle and left ankle disabilities are related to and/or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss the Veteran's reports of right ankle and left ankle problems during service, to include his actual treatment and hospitalization for a right ankle injury in May 1959, as well as his reports of right ankle and left ankle problems since service.  

The examination report must include a complete rationale for all opinions expressed.  

6.  Finally, readjudicate the issues on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

